Citation Nr: 0312107	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1969 rating action of the RO which, 
inter alia, denied a claim of entitlement to service 
connection for hypertension.  Although there is no copy of a 
notice to the veteran of that decision, he submitted a notice 
of disagreement (NOD) in January 1970.  In June 2002, the 
veteran's recently appointed representative referred to the 
veteran's January 1970 NOD, but noted that no statement of 
the case (SOC) had been issued in response to that NOD.  The 
RO issued an SOC in August 2002 and the veteran's substantive 
appeal was received later that same month.

REMAND

In a July 2002 letter, the RO notified the veteran that his 
appeal was being certified to the Board and he had 90 days 
from the date of the letter to, among other things, ask for a 
personal hearing.  On a VA Form 9, received at the Board in 
September 2002, the veteran indicated that he desired to have 
a hearing before a Member of the Board at the RO (Travel 
Board hearing).  Such hearing has not yet been held.  
Moreover, since such hearings are scheduled by the RO, the 
Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements.  See 38 
C.F.R. § 20.704 (2002).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the veteran for a Travel Board 
hearing according to his September 2002 
request for such a hearing.  Unless the 
veteran indicates a desire to withdraw 
the outstanding hearing request 
(preferably, in a signed writing), the 
hearing should be held, and the claims 
file thereafter transferred to the Board 
in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




